Case: 12-10163    Date Filed: 09/25/2012       Page: 1 of 3




                                                               [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                     FOR THE ELEVENTH CIRCUIT
                      ________________________
                              No. 12-10163
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 1:10-cr-20425-MGC-1

UNITED STATES OF AMERICA,

                                 llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellee,
                                    versus
JOSE L. CAZAS,

                              llllllllllllllllllllllllllllllllllllllllDefendant-Appellant.

                       ________________________

                 Appeal from the United States District Court
                    for the Southern District of Florida
                       ________________________

                            (September 25, 2012)

Before CARNES, PRYOR and BLACK, Circuit Judges.

PER CURIAM:
              Case: 12-10163     Date Filed: 09/25/2012    Page: 2 of 3

      Jose Cazas appeals the district court’s denial of his pro se “motion for

reconsideration of restitution pursuant to Rule 60(b),” which followed his

conviction and sentence for conspiracy to commit wire fraud, in violation of 18

U.S.C. §§ 1343, 1349. Cazas contends that the district court erred in failing to

construe his Federal Rule of Civil Procedure 60(b) (Rule 60(b)) motion as a

motion under the Mandatory Victims Restitution Act (MVRA).

The district court did not err in denying Cazas’s motion on the basis of a lack of

subject matter jurisdiction, given that Rule 60(b) provides no relief in criminal

proceedings. See United States v. Mosavi, 138 F.3d 1365, 1366 (11th Cir. 1998).

Moreover, Cazas’s contention that the district court erred in failing to construe his

motion as one brought under the MVRA is without merit because, even liberally

construed, Cazas’s motion did not state grounds for relief under the MVRA.

Specifically, Cazas’s motion did not make any argument regarding changed

economic circumstances that affected his ability to pay. See 18 U.S.C. § 3664(k);

Cani v. United States, 331 F.3d 1210, 1215 (11th Cir. 2003). Furthermore, to the

extent Cazas was attempting to challenge the district court’s calculation of

restitution, his motion did not raise any exceptional circumstances that would

excuse his failure to challenge the calculation on direct appeal or to raise the

arguments advanced by his motion at his restitution hearing. See Cani, 331 F.3d
2
              Case: 12-10163     Date Filed: 09/25/2012   Page: 3 of 3

at 1215. Thus, we affirm the decision of the district court.


      AFFIRMED.




                                          3